United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     April 23, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 06-50457
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  versus

                           MICHAEL EARL CLARK,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 5:04-CR-87
                        --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Michael Earl Clark appeals his conviction for being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He

challenges the sufficiency of the evidence supporting the district

court’s   finding   that   he   constructively   possessed   the    weapon

discovered in a bag on the passenger floorboard of his vehicle.

Clark argues that the evidence connecting him to the gun is

equivocal, that an inference exists that the gun belonged to

another passenger in the vehicle because the gun was found in a bag



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
near her and containing her belongings, and that the gun was not in

plain view.

      We have held that when there is joint occupancy or presence at

a location in which a weapon is found the court will apply a

“‘commonsense,         fact-specific        approach’”      to    determine     if     an

individual is in possession of the weapon.                         United States v.

Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).                      Also, when there is

joint occupancy or joint presence of the location where the weapon

is found, we have held that evidence must establish a plausible

inference that the defendant had knowledge of, and access to, the

weapon.    Id.

      The evidence presented at trial indicates that both officers

saw   Clark    reaching     toward     the      passenger    floorboard        as    they

approached the vehicle, and Officer Marco Garza saw him place in

the bag a shiny object that appeared to be a gun.                      Additionally,

the bag was open and leaning toward the driver side of the vehicle.

The officers testified that they did not see any other weapons or

shiny objects in the bag.             Officer Garza also stated that he did

not see any other shiny objects in the front seat area or between

the driver and passenger seats.              The district court found credible

the testimony of Officers Garza and Fuller that Clark placed a

shiny object in the bag, that the handgun was the only shiny object

they saw      in   the   bag,   and    that     the   bag   was    open   in   Clark’s

direction.         A   review   of    the   evidence     indicates     that     it    was

sufficient for the district court to infer that Clark exercised

                                            2
dominion and control over the gun, and therefore, that he had

constructive possession of the firearm.           See Mergerson, 4 F.3d at

349.      Thus,    there   is   sufficient   evidence     to    support   Clark’s

conviction.

       Clark also argues that § 922(g)(1) violates the Commerce

Clause.      He    concedes     that   his   contention    is    foreclosed   by

controlling Fifth Circuit precedent, namely United States v. Rawls,

85 F.3d 240, 241-43 (5th Cir. 1996); however, he raises it to

preserve it for possible review by the Supreme Court.               One panel of

this court may not overrule another panel.                     United States v.

Taylor, 933 F.2d 307, 313 (5th Cir. 1991).                Clark’s argument is

foreclosed by circuit precedent, and the district court’s judgment

should be affirmed.

       AFFIRMED.




                                        3